Exhibit 99.18 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF May-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 6/23/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 6/23/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 75,934.92 3,981,258.32 4,057,193.24 RECEIPTS Cash Sales Accounts Receivable 15,051.15 15,051.15 Interest Income 9,434.46 9,434.46 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 350,000.00 350,000.00 Other(attach list) 26,781.77 26,781.77 TOTAL RECEIPTS 391,832.92 9,434.46 401,267.38 DISBURSEMENTS Business - Ordinary Operations 93,661.93 93,661.93 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 350,000.00 350,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 285,834.39 285,834.39 U. S. Trustee Quarterly Fee 5,250.00 5,250.00 Court Costs TOTAL DISBURSEMENTS 384,746.32 350,000.00 734,746.32 Balance at End of Month (See Note Below) 83,021.52 3,640,692.78 3,723,714.30 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 734,746.32 Less: Transfers to Other DIP Accounts 350,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 384,746.32 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. YTD 5/31/2006 TFS Corp 5/31/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total Admin 1,995,208 Total SG&A 1,995,208 Loss (Gain) on Sale of Assets 21,102 Total Operating Expenses 2,016,310 Operating Income (Loss) (2,016,310 ) Interest Income 96,089 Interest & Other Inc/(Exp) 96,089 Profit (Loss) Before Tax (1,920,221 ) Income Taxes (255 ) Net Income (Loss) (1,919,966 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 5/31/2006 TFS Corp 5/31/06 ASSETS CASH AND CASH EQUIVALENT 3,723,715 ACCOUNTS RECEIVABLE PRE 1,476,266 ACCOUNTS RECEIVABLE POST 17,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 7,051 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,308,252 TOTAL CURRENT ASSETS 21,604,947 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,197,364 INVESTMENT TFS DI 100 TOTAL ASSETS 23,802,411 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,856,649 ACCOUNTS PAYABLE POST 715,520 OTHER ACCRUED LIABILITIES PRE 752,755 OTHER ACCRUED LIABILITIES POST 282,206 TOTAL CURRENT LIABILITIES 5,607,130 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,607,130 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (1,919,966 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 18,195,281 TOTAL LIABILITIES & EQUITY 23,802,411 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 1,494,215.85 0.00 1,494,215.85 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 1,494,215.85 0.00 0.00 1,494,215.85 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 19,777 23,176 0 0 (3,400) Taxes Payable 0 Notes Payable 0 Professional Fees Payable 695,743 510,525 45,491 49,727 90,000 Secured Debt 0 Other Accrued - Post Petition 282,206 282,206 Total Post-Petition Liabilities 997,726 815,908 45,491 49,727 86,600 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 25,827.29 330,608.01 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 285,834.39 2,302,309.43 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL May 2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 05/22/2006 CHAVOUSTIE BOARD CALL 2/10/06 stop payment placed 500.00 B of A Checking Pay Post 05/22/2006 GOLDMAN BOARD CALL 2/10/06 stop payment placed 500.00 B of A Checking Pay Post 05/23/2006 CHAVOUSTIE BOARD CALL 2/10/06 Replacement check (500.00) B of A Checking Pay Post 05/23/2006 GOLDMAN BOARD CALL 2/10/06 Replacement check (500.00) B of A Checking Pay Post 05/23/2006 SALTICH expense reimbursement (104.19) B of A Checking Pay Post 05/04/2006 Jack Saltich Payroll (12,861.55) 05/18/2006 Jack Saltich Payroll (12,861.55) Total for current month (25,827.29) Apr-06 (25,814.48) Mar-06 (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (330,608.01) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL May 2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 05/03/2006 BAKERMCKEN 80% fees 100% expenses March 2006 invoices (14,285.02) B of A Checking Pay Post 05/10/2006 JENNINGS 80% fees 100% expenses March 2006 invoices (20,448.51) B of A Checking Pay Post 05/15/2006 BRIDGE 80% fees 100% expenses March 2006 invoices (108,597.41) B of A Checking Pay Post 05/26/2006 BAKERMCKEN 80% fees 100% expenses April 2006 invoices (2,963.40) B of A Checking Pay Post 05/26/2006 SQUIRE 80% fees 100% expenses March 2006 invoices (115,171.65) B of A Checking Pay Post 05/30/2006 JENNINGS 80% fees 100% expenses April 2006 invoices (24,368.40) B of A Checking Pay Post Total for current month (285,834.39) Apr-06 (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (2,302,309.43) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL May 2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check WIRE 05/03/2006 BAKERMCKEN 80% fees 100% expenses March 2006 invoices (14,285.02 ) B of A Checking Pay Post Bill Pmt -Check WIRE 05/10/2006 JENNINGS 80% fees 100% expenses March 2006 invoices (20,448.51 ) B of A Checking Pay Post Bill Pmt -Check WIRE 05/15/2006 BRIDGE 80% fees 100% expenses March 2006 invoices (108,597.41 ) B of A Checking Pay Post Bill Pmt -Check WIRE 05/26/2006 BAKERMCKEN 80% fees 100% expenses April 2006 invoices (2,963.40 ) B of A Checking Pay Post Bill Pmt -Check WIRE 05/26/2006 SQUIRE 80% fees 100% expenses March 2006 invoices (115,171.65 ) B of A Checking Pay Post Bill Pmt -Check WIRE 05/30/2006 JENNINGS 80% fees 100% expenses April 2006 invoices (24,368.40 ) B of A Checking Pay Post Bill Pmt -Check 1273 05/01/2006 AFLAC (108.76 ) B of A Checking Pay Post Bill Pmt -Check 1274 05/01/2006 BANKOFNY transfer agent (2,323.31 ) B of A Checking Pay Post Bill Pmt -Check 1275 05/01/2006 BLUE CROSS claims paid March 2006 (5,929.25 ) B of A Checking Pay Post Bill Pmt -Check 1276 05/01/2006 BOFA (279.57 ) B of A Checking Pay Post Bill Pmt -Check 1277 05/01/2006 BOWNE (312.00 ) B of A Checking Pay Post Bill Pmt -Check 1278 05/01/2006 eSOFTWARE DESIGNS, LLC (600.00 ) B of A Checking Pay Post Bill Pmt -Check 1279 05/01/2006 HQGLOBAL rent (6,059.98 ) B of A Checking Pay Post Bill Pmt -Check 1280 05/01/2006 IRON records storage (1,120.54 ) B of A Checking Pay Post Bill Pmt -Check 1281 05/01/2006 PITMAN Office supplies expense reimbursement (161.78 ) B of A Checking Pay Post Bill Pmt -Check 1282 05/01/2006 PRINTRONIX refund funds paid in error (1,760.00 ) B of A Checking Pay Post Bill Pmt -Check 1283 05/01/2006 QWEST (2,126.09 ) B of A Checking Pay Post Bill Pmt -Check 1284 05/01/2006 QWESTKY (2,300.00 ) B of A Checking Pay Post Bill Pmt -Check 1285 05/01/2006 RENA temporary help (319.60 ) B of A Checking Pay Post Bill Pmt -Check 1286 05/01/2006 ULTRADNS (118.08 ) B of A Checking Pay Post Bill Pmt -Check 1287 05/01/2006 USTRUSTEE quarterly fee (250.00 ) B of A Checking Pay Post Bill Pmt -Check 1288 05/01/2006 USTRUSTEE quarterly fee (5,000.00 ) B of A Checking Pay Post Bill Pmt -Check 1289 05/22/2006 GEOLINGO (1,500.00 ) B of A Checking Pay Post Bill Pmt -Check 1186 05/22/2006 CHAVOUSTIE BOARD CALL 2/10/06 stop payment placed 500.00 B of A Checking Pay Post Bill Pmt -Check 1295 05/22/2006 GOLDMAN BOARD CALL 2/10/06 stop payment placed 500.00 B of A Checking Pay Post Bill Pmt -Check 1290 05/23/2006 BANKOFNY transfer agent (1,823.11 ) B of A Checking Pay Post Bill Pmt -Check 1291 05/23/2006 BLUE CROSS claims paid April 2006 (1,828.52 ) B of A Checking Pay Post Bill Pmt -Check 1292 05/23/2006 BOFA (340.42 ) B of A Checking Pay Post Bill Pmt -Check 1293 05/23/2006 CHAVOUSTIE BOARD CALL 2/10/06 Replacement check (500.00 ) B of A Checking Pay Post Bill Pmt -Check 1294 05/23/2006 FENNEMORE (137.70 ) B of A Checking Pay Post Bill Pmt -Check 1295 05/23/2006 GOLDMAN BOARD CALL 2/10/06 Replacement check (500.00 ) B of A Checking Pay Post Bill Pmt -Check 1296 05/23/2006 HARDING tax extension preparation (300.00 ) B of A Checking Pay Post Bill Pmt -Check 1297 05/23/2006 HQGLOBAL rent (6,417.53 ) B of A Checking Pay Post Bill Pmt -Check 1298 05/23/2006 IRON records storage (852.52 ) B of A Checking Pay Post Bill Pmt -Check 1299 05/23/2006 QWEST (925.33 ) B of A Checking Pay Post Bill Pmt -Check 1300 05/23/2006 RENA temporary help (496.40 ) B of A Checking Pay Post Bill Pmt -Check 1301 05/23/2006 RYANRAPP (50.00 ) B of A Checking Pay Post Bill Pmt -Check 1302 05/23/2006 SALTICH expense reimbursement (104.19 ) B of A Checking Pay Post Bill Pmt -Check 1303 05/23/2006 ULTRADNS (117.97 ) B of A Checking Pay Post NONAUTO BANK/ADP CHARGES 05/31/2006 BANK/ADP CHARGES (1,649.31 ) B of A Checking Pay Post NONAUTO FSA FUNDING 05/31/2006 FSA FUNDING 0.00 B of A Checking Pay Post NONAUTO PAYROLL 05/04/2006 PAYROLL (17,884.98 ) B of A Checking Pay Post NONAUTO PAYROLL 05/18/2006 PAYROLL (18,286.04 ) B of A Checking Pay Post NONAUTO PAYROLL 05/31/2006 PAYROLL Autodeposit amount only for 6/1/06 pay date (10,815.94 ) B of A Checking Pay Post NONAUTO TFSEMSPOST 05/03/2006 SUBSIDIARY FUNDING (4,920.26 ) B of A Checking Pay Post NONAUTO TFSEMSPOST 05/17/2006 SUBSIDIARY FUNDING (1,692.75 ) B of A Checking Pay Post Total Post Payments (384,746.32 ) B of A Checking Total Payments (384,746.32 ) B of A Checking Deposit Deposit 05/12/2006 Bank Deposit Lightstat 1,855.70 B of A Checking Rcpt Post Deposit Deposit 05/22/2006 Bank Deposit Qwest Refund 1.11 B of A Checking Rcpt Post Deposit Deposit 05/30/2006 Bank Deposit Subsidiary Payment - UK Subsidiary 24,897.60 B of A Checking Rcpt Post Payment 103410 05/30/2006 SUBSIDIARY PYMT Redpost - TFS EMS 15,051.15 B of A Checking Rcpt Post NONAUTO FSA FUNDING 05/31/2006 FSA FUNDING 27.36 B of A Checking Rcpt Post Total Receipts 41,832.92 B of A Checking Transfer Transfer 05/09/2006 Transfer from MM 50,000.00 B of A Checking Tfr Post Transfer Transfer 05/15/2006 Transfer from MM 125,000.00 B of A Checking Tfr Post Transfer Transfer 05/24/2006 Transfer from MM 175,000.00 B of A Checking Tfr Post Total Transfers 350,000.00 B of A Checking Net Activity 7,086.60 Beginning Balance 75,934.92 B of A Checking Calculated Ending Balance 83,021.52 B of A Checking Balance per cash log 83,021.52 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 83,021.52 Ending Cash - Bank of America Money Market 3,640,692.78 Ending Cash - SVB Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 3,723,715.09 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL May 2006 Type Num Date Name Account Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 05/09/2006 Transfer from MM (50,000.00 ) B of A MM Tfr Post Transfer Transfer 05/15/2006 Transfer from MM (125,000.00 ) B of A MM Tfr Post Transfer Transfer 05/24/2006 Transfer from MM (175,000.00 ) B of A MM Tfr Post Total Transfers (350,000.00 ) B of A MM Deposit 05/31/2006 008110000 (INTEREST INCOME) 9,434.46 B of A MM Rcpt Post Total Receipts 9,434.46 B of A MM Net Activity (340,565.54 ) B of A MM Beginning Balance 3,981,258.32 B of A MM Calculated Ending Balance 3,640,692.78 B of A MM Balance per cash log 3,640,692.78 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. May 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
